Citation Nr: 1101079	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  05-17 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder to include schizophrenia.  


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel




INTRODUCTION

The appellant served on active duty for training from October 8, 
1975 to January 17, 1976.  The appellant served with the National 
Guard from June 1975 to October 1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Baltimore, 
Maryland, RO.

In April 2007, the Board reopened the claim for service 
connection for a claimed psychiatric disorder to include 
schizophrenia.  The claim for service connection was remanded to 
the RO for additional development in April 2007 and June 2009.  


FINDING OF FACT

The preponderance of the evidence shows that the current 
psychiatric disorder to include schizophrenia first manifested 
after service and there is no competent evidence that the 
appellant was disabled due to a psychiatric disorder to include 
schizophrenia during active duty for training or due to injury 
during inactive duty for training.   


CONCLUSION OF LAW

A psychiatric disorder, to include schizophrenia was not incurred 
in active duty for training or in inactive duty for training. .  
38 U.S.C.A. §§ 101(24), 1110, 1131, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.6(a), 3.159, 3.303 (2010). 







REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided VCAA notice letters to the appellant in June 2003 
(prior to the initial adjudication of the claim), May 2007, 
September 2008, and October 2009.  The letters notified the 
appellant of what information and evidence must be submitted to 
substantiate a claim for service connection, as well as what 
information and evidence must be provided by the appellant and 
what information and evidence would be obtained by VA.  He was 
also told to inform VA of any additional information or evidence 
that VA should have, and was told to submit evidence in support 
of his claims to the RO.  The content of the letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The appellant was provided with notice of the 
type of evidence necessary to establish a disability rating and 
effective dates in May 2007.  The claim was readjudicated in the 
August 2010 Supplemental Statements of the Case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board finds that there is no prejudice to the appellant in 
the Board's considering this case on its merits.  Therefore, the 
Board finds the duty to notify provisions of the VCAA have been 
fulfilled, and any defective notice is nonprejudicial to the 
appellant and is harmless error.    

The Board finds that all relevant evidence has been obtained with 
regard to the appellant's claims, and VA's duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  The Social Security 
Administration records were obtained.  Private medical evidence 
from Drs. C.S. and M.W., L. Medical Center, S. Hospital, E.H.P. 
Behavioral Services, U.M. Hospital, J.H.B. Medical Center, and P. 
Hospital were obtained and associated with the record. The RO was 
unable to obtain the records from Dr. D.N. and the appellant was 
notified of the RO's efforts.  VA hospital records were also 
obtained and associated with the record.  There is no identified 
relevant evidence that has not been obtained for review.  

VA psychiatric examinations were performed and medical opinions 
were obtained in 2007 and 2010 in order to obtain medical 
evidence as to the nature and etiology of the claimed 
schizophrenia.    

The Board finds that there is no reasonable possibility that 
further assistance would aid in substantiating any of these 
claims.  Hence, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).  



Pertinent Law and Regulations

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical 
evidence or, in certain circumstances, lay evidence of the 
following: (1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the present disability.  
See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  

The Board must analyze the credibility and probative value of the 
evidence, account for the persuasiveness of the evidence, and 
provide reasons for rejecting any material evidence favorable to 
the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  38 
U.S.C.A. § 101(2) (West 2002).

The term "active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) 
(2010).  The definitional statute, 38 U.S.C.A. § 101(24), makes a 
clear distinction between those who have served on active duty 
and those who have served on active duty for training or inactive 
duty for training.  

The Court of Appeals for Veterans Claims (Court) has held this 
statute, in effect, means that if a claim relates to period of 
active duty for training, a disability must have manifested 
itself during that period; otherwise, the period does not qualify 
as active military service and claimant does not achieve veteran 
status for purposes of that claim.  Paulson v. Brown, 7 Vet. App. 
466, 469-470, (1995).  

Active duty for training (ACDUTRA) includes full-time duty with 
the Army National Guard of any State under sections 316, 502, 
503, 504, or 505 of title 32, or the prior corresponding 
provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 
3.6(c) (2010).  Inactive duty training (INACDUTRA) includes 
service with the Army National Guard of any State (other than 
full-time duty) under section 316, 502, 503, 504, or 505 of title 
32, or the prior corresponding provisions of law.  See 38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).   

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, 
consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of 
soundness), 3.306 (presumption of aggravation of a chronic pre-
existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption 
of service incurrence for certain disease) for the periods of 
ACDUTRA or INACDUTRA is not appropriate. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a [claimant] need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Analysis

Following a careful and considered review of the record, the 
Board finds that the preponderance of the evidence establishes 
that the appellant's current psychiatric disorder to include 
schizophrenia first manifested after ACDUTRA and INACDUTRA 
service and that the appellant was not disabled due to the 
current psychiatric disorder to include schizophrenia during 
ACDUTRA or due to injury during INACDUTRA.   

Initially, the Board notes that the appellant did not have a 
period of active service, but only had ACDUTRA and INACDUTRA 
service.  Thus, the legal standard for establishing service 
connection is set forth in 38 U.S.C.A. § 101(24) and 38 C.F.R. § 
3.6(a).  The term "active military, naval, or air service" 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 
38 C.F.R. § 3.6(a), (d) (2010).  

The definitional statute, 38 U.S.C.A. § 101(24), makes a clear 
distinction between those who have served on active duty and 
those who have served on ACDUTRA or INACDUTRA.  The Court has 
held this statute, in effect, means that if a claim relates to 
period of active duty for training, a disability must have 
manifested itself during that period; otherwise, the period does 
not qualify as active military service and claimant does not 
achieve veteran status for purposes of that claim.  Paulson v. 
Brown, 7 Vet. App. 466, 469-470, (1995).  

There is no evidence that the appellant was disabled from 
schizophrenia during ACDUTRA or INACDUTRA.  The appellant served 
with the National Guard from June 1975 to October 1977.  He had a 
period of ACDUTRA from October 8, 1975 to January 17, 1976.  
Service treatment records show no psychiatric complaints or 
diagnoses.  Upon enlistment examination in June 1975 and 
separation examination in December 1975, psychiatric examination 
was normal.  

The appellant has asserted that his symptoms began during service 
although he did not specify whether the symptoms occurred in 
ACDUTRA or INACDUTRA.  In a September 2002 application for 
compensation benefits, the appellant stated that he was "so 
sickly" that he could not resume his duties in service.  In a 
1993 application for compensation benefits, the appellant stated 
that he had audio hallucinations and he indicated that 
schizophrenia was diagnosed in 1978.  

The appellant also asserted that he first began to have auditory 
hallucinations in service.  See a June 1994 report of contact in 
which it is noted that the appellant testified that he had 
auditory hallucinations in service and this started after he was 
in a gas chamber for training.  

The Board finds that the appellant is competent to testify as to 
observable symptoms to the extent that he is oriented.  The 
Veteran is competent to testify as to observable symptoms.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

However, the Board finds that these statements are not credible.  
As fact finder, the Board is obligated to determine whether lay 
evidence is credible in and of itself.  Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006).  The record shows that the 
appellant has made contradictory statements as to when his 
symptoms began.  In the statements in 1994, he contends that the 
auditory hallucinations began in service.  However, in other 
statements made in the course of medical treatment, the appellant 
indicates that the symptoms began after service.  

Further, even if the Board concedes that the appellant's 
statements are credible (that his auditory hallucinations began 
in service), there is no evidence of when the symptoms began, 
whether in ACDUTRA or INACDUTRA.  This is critical since service 
connection for a disability based upon INACDUTRA service is only 
warranted for disability due to an injury.    

The Board also finds that the appellant's statements to have 
limited probative value.  The appellant's report that he was 
"sickly" in service is a very general statement and is not 
sufficient evidence of schizophrenia or other psychiatric 
symptoms in service.  Thus, the Board finds that the appellant's 
own statements are not sufficient evidence of schizophrenia 
symptoms in ACDUTRA and INACDUTRA.  

The appellant also submitted lay statements in support of his 
claim.  In an April 1994 statement, the Appellant's ex-wife 
stated that the appellant reaction towards her and their children 
changed in that the appellant argued and snapped at them. She 
stated that the appellant signed into a mental hospital because 
he was hearing voices and he believed people were out to get him.  
The ex-wife stated that this began in 1977.  The Board finds that 
the ex-wife is competent to report observable symptoms.  See 
Espiritu, supra.  However, the Board finds that these statements 
have limited probative value as to whether the appellant had 
symptoms in service because the ex-wife describes symptoms which 
occurred after the appellant separated from ACDUTRA.  The 
appellant separated from ACDUTRA service in January 1976.  The 
appellant separated from INACDUTRA in October 1977. 

The appellant also submitted a statement from his sister in law, 
S.D.  S.D. indicated that the appellant was ill and had a 
diagnosis of schizophrenia since 1977.  The Board finds that S.D. 
is competent to report observable symptoms such as the appellant 
being ill.  However, the Board finds that the statements have 
limited probative value since it does not appear from the record 
that S.D. has the competence to render a medical diagnosis and 
her report of this diagnosis in 1977 is not supported by the 
record.  Although a lay person is competent to testify as to 
symptoms, where the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  

The Board notes that since the appellant only served on ACDUTRA 
and INACDUTRA, the presumptive service connection regulations 
found in 38 C.F.R. § 3.307 and 3.309 do not apply.  See Biggins 
v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

The Board finds that the service examination reports are the more 
probative evidence of record.  The service examination reports 
indicate that psychiatric examination is normal.  The Board finds 
that the probative evidence of record establishes that the 
appellant did not have psychiatric symptoms or diagnosis during 
the periods of ACDUTRA or INACDUTRA.  There is no competent 
evidence that the appellant was disabled from any of the 
schizophrenia during the periods of ACDUTRA or INACDUTRA or that 
the schizophrenia manifested during a period of ACDUTRA or 
INACDUTRA.  

There is probative medical evidence of record which establishes 
that the schizophrenia symptoms began several years after service 
and was diagnosed after service.  Hospital records from S. 
Hospital dated in November 1982 are the medical evidence most 
contemporaneous to the appellant's period of National Guard 
service other than the service examination reports.  The November 
1982 release summary indicates that the appellant was admitted 
for hearing voices; he indicated that the voices began about two 
years ago, which would be in 1980.  He reported that he had been 
admitted to hospitals in October 1981 and March 1982.  The final 
diagnosis was atypical psychosis.  

A discharge summary from P. Hospital dated in May 1983 indicates 
that the appellant was admitted with reports of feeling 
persecuted and having auditory hallucinations.  Delusions of 
influence and persecution were present.  History of the present 
illness was obtained from the appellant and from old records from 
P. Hospital.  The discharge summary indicates that old records 
noted that the appellant had a history of heavy drug abuse 
including use of LSD, marijuana, Valium, PCP, Darvon and alcohol.  
It was noted that the appellant had been using drugs since age 
18.  He reported the onset of the psychiatric symptoms in August 
or September 1981 and the symptoms were auditory hallucinations.  
The appellant reported that he was first hospitalized in 1972 to 
1973 but then stated he was first hospitalized in 1981.  The 
summary indicates that the appellant had psychotic behavior with 
suspiciousness, auditory hallucinations, suicidal thoughts, and 
hallucinations.  The discharge diagnosis was schizophrenia, 
chronic, paranoid type; alcohol abuse; and polysubstance abuse in 
remission.  

A November 1989 release summary from S. Hospital indicates that 
the appellant had a long history of a psychotic disorder and his 
first psychiatric hospitalization was in 1982.  The appellant was 
committed for inpatient management.  The final diagnosis was 
schizophrenia, paranoid type, chronic.  The appellant was 
discharged to a private psychiatric hospital.   

The evidence of record shows that the appellant continued to be 
hospitalized periodically for treatment of the schizophrenia.  
See the VA hospital records dated in 1993, records from the L. 
Medical Center dated in 1989 and 1993, and private hospital 
records dated in 2001, 2002, 2004, and 2005.  The record shows 
that the appellant began to receive Social Security benefits for 
schizophrenia in 1987. 

The Board finds that the preponderance of the evidence 
establishes that the appellant began experiencing schizophrenic 
symptoms in the early 1980's and this disorder was diagnosed in 
approximately 1981 or 1982.    

There are three VA medical opinions of records which relate the 
schizophrenia to the appellant's periods of ACDUTRA and 
INACDUTRA.  However, for the reasons discussed below, the Board 
finds that these opinions have no probative value.  

In a September 1996 statement, a VA health care provider, stated 
that the appellant became ill in service in 1976.  The health 
care provider indicated that it was thought the appellant had a 
neurosis but this seemed to be an early manifestation of his 
psychosis.  The health care provider stated that the appellant 
was treated in 1977 in a psychiatric hospital and schizophrenia 
was diagnosed.  The health care provider noted that the appellant 
has been followed at VA for three years. 

The appellant was afforded a VA examination in July 2007 in order 
to obtain evidence as to the nature and etiology of the 
psychosis.  The appellant stated that while in the army, "I got 
sick."  The diagnosis was schizophrenia, paranoid type, and 
mixed substance abuse in reported remission.  

After reviewing the claims folder and electronic medical records, 
and medical literature, the examiner, a VA psychiatrist, 
concluded that the appellant's paranoid schizophrenia was linked 
to service.  The examiner noted that the medical literature 
endorsed incidence of schizophrenia at about the second decade of 
life.  The examiner stated that the etiology of the schizophrenia 
is presumed to be multifactorial on genetic, social and 
environmental causes and he noted that the exact nature of the 
schizophrenia is not yet fully discovered.  

The examiner indicated that the appellant's schizophrenia 
appeared for the first time while he was in service.  The 
examiner stated that the appellant left the service prior to the 
end of his contract and the appellant's progress both socially 
and occupationally was poor because of the schizophrenia and 
multiple psychiatric hospitalizations.  The examiner indicated 
that this was a dual diagnosis case, where there is a history of 
a superimposed problem with alcohol and drugs.  The examiner 
stated that the comorbitity or coexistence of the schizophrenia 
and substance abuse is very high but in the absence of 
substances, the schizophrenia will remain and impose substantial 
limitation.  The examiner stated that during the appellant's 
military service, the rigors of service precipitated the signs 
and symptoms of schizophrenia which became chronic and severe for 
the rest of the appellant's life.  The examiner noted that the 
appellant's schizophrenia caused severe and chronic mental 
impairment and the appellant was not competent handling funds.      

The appellant was afforded another VA psychiatric examination in 
June 2010 by the same VA examiner who examined the appellant in 
2007.  The examiner noted that the appellant was not a good 
historian.  The appellant reported that in service he "got 
sick."  The appellant stated that while in service, he talked to 
a chaplain and told the chaplain that he felt "funny."  The 
examiner noted that the diagnosis of schizophrenia was never 
established in service.  The examiner again concluded that it was 
reasonable to conclude that it was more likely than not that the 
schizophrenia was caused by service or is linked to service.  The 
examiner based the opinion on medical literature and medical text 
books on psychiatry which indicated that the most typical 
incidents of schizophrenia occur in the second decade of life.  
The examiner noted that this age coincides with the time that the 
appellant was in service.  The examiner opined that more likely 
than not when the appellant was in the reserve component, he was 
manifesting symptoms and signs of schizophrenia that were not 
severe enough to be detected by military personnel.  The examiner 
noted that most psychiatric disorders of this kind are not 
diagnosed on the first assessment or evaluation because these 
conditions require longitudinal history.  The examiner opined 
that the best rationale that he could offer was regarding the 
coincidental age of the appellant serving in the military and the 
medical literature pointing out the peak incidence of the 
schizophrenic condition appearing for the first time in life.     

The Board finds the VA medical opinions dated in September 1996, 
July 2007, and June 2010 are not probative and are not sufficient 
evidence to establish that the appellant was disabled due to 
schizophrenia in ACDUTRA or was disabled due to schizophrenia due 
to an injury in INACDUTRA.  

The Board has the duty to assess the credibility and weight to be 
given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997), and cases cited therein.  In assessing such evidence, 
whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court 
found that guiding factors in evaluating the probity of a medical 
opinion are whether the opinion was based on sufficient facts or 
data, whether the opinion was the product of reliable principles 
and methods, and whether the medical professional applied the 
principles and methods reliably to the facts of the case.  Id.  

In its role as a finder of fact, the Board finds that the 
September 1996, July 2007, and May 2010 medical opinions have no 
probative value with regards to establishing a nexus between the 
current schizophrenia and the appellant's periods of ACDUTRA and 
INACDUTRA.  The opinions are speculative and are not based upon 
sufficient facts or data.  

In the September 1996 VA opinion, the examiner stated that the 
appellant had a diagnosis of neurosis in service.  This is not 
supported by the evidence of record.  

In the 2007 and 2010 VA opinions, the VA psychiatrist essentially 
relates the current schizophrenia to the appellant's periods of 
ACDUTRA and INACDUTRA based upon the appellant's statements that 
he felt "sick" and felt "funny" in service.  As noted above, 
these statements by the appellant are too general and are not 
sufficient to establish that the appellant actually had 
schizophrenic or other psychiatric symptoms in service.  

The VA examiner also based his opinion upon the coincidence that 
the appellant was in his second decade (of age) in service.  The 
examiner noted in his opinion that medical research showed that 
schizophrenia usually manifests during a person's second decade.  
The examiner concluded that since the appellant was in service in 
his second decade, than service connection for schizophrenia is 
warranted.  

The Board finds this opinion to be speculative.  Most of the 
appellant's service was INACDUTRA, and under VA regulations, 
service connection for a disability can be established for a 
disability due to an injury in INACDUTRA.  There is no medical 
authority which supports the proposition that schizophrenia can 
result from an injury.  The VA examiner did not site to any such 
research.  

The Board finds that the preponderance of the evidence is against 
the grant of service connection for schizophrenia based upon the 
appellant's INACDUTRA service since there is no medical evidence 
establishes that the current schizophrenia is due to an injury in 
INACDUTRA and that the appellant was disabled due to the 
schizophrenia in INACDUTRA.  

Regarding the appellant's period of ACDUTRA, the service records 
show that the appellant only served on ACDUTRA from October 8, 
1975 to January 17, 1976, which is less than four months. The 
records shows that the appellant was eighteen years old at this 
time.  The Board finds that it is speculative for the examiner to 
render a medical opinion as to the onset of the schizophrenia 
based upon the appellant's age and nothing else, and it is 
speculative for the examiner to opine that the schizophrenia 
manifested during the almost four months of ACDUTRA in light of 
the lack of evidence of any symptoms or diagnosis during this 
time period.    
  
The Board is not questioning the VA examiner's expertise or the 
medical literature that the examiner cites in his opinion.  
However, the Board finds that the VA medical opinions are 
speculative because the opinions are not based upon facts 
established by the record.  There is no evidence of schizophrenic 
or other psychiatric symptoms or diagnosis during the appellant's 
period of ACDUTRA.  The probative evidence of record and the 
preponderance of the evidence of record establishes that the 
schizophrenia was diagnosed after service separation.  

The Court has held that medical opinions that are speculative, 
general, or inconclusive in nature cannot support a claim.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bloom v. West, 12 Vet. 
App. 185, 187 (1999).

The Court has long recognized that the Board is not bound to 
accept medical opinions that are based on history offered by the 
Veteran when that history is unsupported by the medical evidence.  
See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (the 
Court reaffirmed that, in evaluating medical opinion evidence, 
the Board may reject a medical opinion that is based on facts 
provided by the Veteran that have been found to be inaccurate or 
that are contradicted by other facts of record); Reonal v. Brown, 
5 Vet. App. 458 (1993).  Here, the Board finds the medical 
opinions premised on that inaccurate factual background to have 
little probative value.

Based on these findings, the Board concludes that schizophrenia 
was not incurred during a period of ACDUTRA or INACDUTRA, and the 
appellant was not disabled due to schizophrenia in ACDUTRA or due 
to injury in INACDUTRA.  The Board finds that the more probative 
and persuasive evidence establishes that the schizophrenia first 
manifested many years after service.  

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply since there is no 
approximate balance of the evidence for and against the claims.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The claim is denied. 



ORDER

Service connection for a psychiatric disorder, to include 
schizophrenia, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


